COURT OF APPEALS OF VIRGINIA


              Present: Senior Judges Annunziata, Frank and Petty
UNPUBLISHED



              GARRY LEE HAWLEY
                                                                              MEMORANDUM OPINION ∗
              v.     Record No. 0463-22-3                                          PER CURIAM
                                                                                 OCTOBER 18, 2022
              COMMONWEALTH OF VIRGINIA


                                 FROM THE CIRCUIT COURT OF ROCKINGHAM COUNTY
                                         Thomas J. Wilson, IV, Judge Designate

                               (David Samir Saliba; Elledge & Associates, PC, on brief), for
                               appellant. Appellant submitting on brief.

                               (Jason S. Miyares, Attorney General; Ken J. Baldassari, Assistant
                               Attorney General, on brief), for appellee.


                     Counsel for Garry Lee Hawley filed a brief on his behalf accompanied by a motion for

              leave to withdraw in accordance with Anders v. California, 386 U.S. 738, 744 (1967). A copy of

              that brief has been furnished to Hawley with sufficient time for him to raise any matter that he

              chooses. Hawley has not filed any pro se supplemental pleadings.

                     The trial court convicted Hawley of malicious wounding, embezzlement, and eluding the

              police and sentenced him to a total of fifteen years’ imprisonment, with seven years suspended.

              On appeal, Hawley argues that his “trial counsel was ineffective.” He also asserts that the trial

              court erred by denying his motion to strike the evidence as to the malicious wounding charge

              because there was no evidence of malicious intent. In addition, Hawley contends that the trial

              court erred by failing to consider the presentence report before imposing his sentence. We have

              reviewed the parties’ pleadings, fully examined the proceedings, and determined the case to be



                     ∗   Pursuant to Code § 17.1-413, this opinion is not designated for publication.
wholly without merit as set forth below. Thus, the panel unanimously holds that oral argument is

unnecessary. See Code § 17.1-403(ii)(a); Rule 5A:27(a).

                                          BACKGROUND

        “In accordance with familiar principles of appellate review, the facts will be stated in the

light most favorable to the Commonwealth, the prevailing party [below].” Poole v. Commonwealth,

73 Va. App. 357, 360 (2021) (quoting Gerald v. Commonwealth, 295 Va. 469, 472 (2018)).

        On May 20, 2018, Hughes “H.C.” Phillips, Jr., was in his backyard when Hawley stood in

the middle of “the farm yard.” Phillips saw Hawley spread his arms “out to both sides of him.”

Hawley eventually got in his vehicle, but “stopped his car at [Phillips’] driveway entrance, . . .

rolled down the window on the passenger side and just stared at [Phillips] out his window.”

Phillips, thinking that Hawley “wanted to talk,” approached Hawley’s vehicle. Hawley “jumped”

out of his vehicle and took a baseball bat out of the back seat. Hawley “made a gesture with the bat

like he was going to hit [Phillips] with it.” Hawley then put the bat down, and Phillips “proceeded

to the rear of the car [and they] started talking.” When the conversation ended, Phillips turned and

started walking to his house. The next thing Phillips remembered was “waking up on the ground”;

he was lying “face down” and “could see blood.” Phillips tried to get up twice, but Hawley hit him

again, causing him to fall back to the ground. Phillips thought Hawley was going to kill him.

Phillips lost consciousness for a short period, and when he awakened, he went to his house and his

wife called 911. Although Hawley claimed Phillips hit him first, Phillips denied ever attempting to

swing at Hawley. Deputy Carmen Paniagua, the responding officer, did not see any injuries to

Hawley when he made contact with him.

        Following the attack, Phillips required surgery “for issues related to [his] nose and septum

and . . . neck.” Dr. Danny Neal, Phillips’ surgeon, testified that Phillips had several contusions and

lacerations on his face, and two fractures in his nose, as well as a deviated septum. Dr. Neal

                                                  -2-
testified that “to have the nasal bones broken in several pieces is usually consistent with something

more than just a fist striking an individual.” Phillips also had significant bruising and injuries to his

neck. Dr. Neal did not think that “the area of bruising on his neck . . . could have come from a

single punch” because of the extensive bleeding. Dr. Neal concluded that Phillips’ injuries were

consistent with blunt force trauma, consistent with a heavy object hitting Phillips. Dr. Neal likened

Phillips’ injuries to those caused by “a high speed motor vehicle crash before the advent of shoulder

belts and airbags.”

        Hawley was arrested for malicious wounding. Hawley admitted to his pre-trial supervisor

that he “got into a fight with a man and whooped his ass and he didn’t like it.” As a part of pre-trial

supervision, Hawley was required to have a GPS monitor on his vehicle. On August 4, 2018,

Hawley cut off his GPS and threw it over a bridge. The GPS was valued at $2,149.

        On November 10, 2018, Officer Spencer Morrison testified that he was conducting a

stationary radar, when he detected Hawley speeding. Officer Morrison pursued Hawley with his

emergency lights activated. Hawley accelerated, eventually reaching a speed of over 100 miles per

hour. Hawley also drove through several red lights and passed several vehicles over solid yellow

lines. Hawley ultimately wrecked his car and sustained a number of injuries.

        On August 29, 2019, the parties convened for a bench trial on Hawley’s charges of

malicious wounding, embezzlement, and felony eluding. At the start of the hearing,

Hawley pleaded guilty to the embezzlement count.1 At the close of the Commonwealth’s evidence,

Hawley moved to strike the malicious wounding count. Hawley argued that the Commonwealth

failed to establish malice because there was no evidence that he used a bat or another type of

weapon and that Phillips’ injuries could have been caused by a fall. The trial court overruled the

motion. Hawley testified that Phillips hit him first, knocking him to the ground, and “stomp[ed] on


        1
            The embezzlement charge arose from Hawley’s destruction of the GPS monitor.
                                              -3-
[his] hands,” causing broken bones. Hawley also testified that he “never had a bat or any club or a

weapon of any type.” Hawley admitted that he hit Phillips “about four or five times,” but stated that

it was “no big deal.” Hawley did not think he hurt Phillips, because when Hawley left the scene,

Phillips “was still standing there running his mouth.” After considering the evidence and the

parties’ arguments, the trial court convicted Hawley of malicious wounding, eluding, and

embezzlement.

       On August 24, 2020, the parties convened for sentencing. The trial court made the

presentence report “part of the record.” The trial court sentenced Hawley to a total sentence of

fifteen years, with seven years suspended. Hawley noted this appeal.

                                             ANALYSIS

                                 I. Ineffective Assistance of Counsel

       On appeal, Hawley attempts to allege a claim of ineffective assistance of trial counsel.

“[C]laims of ineffective assistance of counsel . . . are not reviewable on direct appeal, but must be

raised in a petition for a writ of habeas corpus after exhaustion of all appellate remedies.” McGinnis

v. Commonwealth, 296 Va. 489, 495 n.1 (2018) (citing Sigmon v. Dir. of the Dep’t of Corr., 285 Va.

526, 533 (2013)); accord Kenner v. Commonwealth, 71 Va. App. 279, 297 (2019), aff’d, 299 Va. 14

(2021). Thus, the claim presented in this assignment of error is not properly before us for review.

                                       II. Unpreserved Claims

       Hawley challenges his convictions by arguing that

                he had no Miranda warnings issued to him; he was not allowed to
                present evidence of passing a polygraph examination as a defense in
                his case; he thought he only owed $500 for the GPS monitor and
                paid $200 toward that although he entered a plea of guilty to the
                embezzlement/theft of the device.




                                                 -4-
Hawley also alleges that “the trial court conducted a sentencing hearing without the benefit of a

presentencing report.”2 Hawley, however, admits that he did not preserve his arguments for appeal.

        “No ruling of the trial court . . . will be considered as a basis for reversal unless an objection

was stated with reasonable certainty at the time of the ruling, except for good cause shown or to

enable this Court to attain the ends of justice.” Rule 5A:18. “Rule 5A:18 requires a litigant to make

timely and specific objections, so that the trial court has ‘an opportunity to rule intelligently on the

issues presented, thus avoiding unnecessary appeals and reversals.’” Brown v. Commonwealth, 279

Va. 210, 217 (2010) (quoting West v. Commonwealth, 43 Va. App. 327, 337 (2004)). “Specificity

and timeliness undergird the contemporaneous-objection rule [and] animate its highly practical

purpose.” Bethea v. Commonwealth, 297 Va. 730, 743 (2019). “Not just any objection will do. It

must be both specific and timely—so that the trial judge would know the particular point being

made in time to do something about it.” Id. (quoting Dickerson v. Commonwealth, 58 Va. App.

351, 356 (2011)).

        The record demonstrates that Hawley never raised any of the arguments he now seeks to

assert, and he cannot now do so on appeal. Moreover, as Hawley’s appellate counsel

acknowledges, the trial court made the presentence report a part of the record. Although there are

exceptions to Rule 5A:18, appellant does not invoke them, and the Court will not apply the

exceptions sua sponte. Edwards v. Commonwealth, 41 Va. App. 752, 761 (2003) (en banc).

Accordingly, we cannot consider these arguments on appeal.

                                          III. Motion to Strike

        Hawley argues that the trial court erred in failing to strike the evidence as to malicious

wounding. As the Commonwealth correctly notes, Hawley failed to renew his motion to strike at



        2
          This argument is meritless, as the trial court explicitly made the presentence report a
part of the record.
                                                 -5-
the conclusion of the presentation of all the evidence, and his assignment of error is waived. Under

Virginia law, “[w]hen a defendant in a civil or criminal case proceeds to introduce evidence in his

own behalf, after the trial court has overruled his motion to strike, made at the conclusion of the

introduction of plaintiff’s evidence in chief, he waives his right to stand upon such motion.”

McDowell v. Commonwealth, 282 Va. 341, 342 (2011) (quoting Murillo-Rodriguez v.

Commonwealth, 279 Va. 64, 73 (2010)). After presenting his or her own evidence, a defendant

must renew the motion to strike or file a motion to set aside the verdict. Murillo-Rodriguez, 279 Va.

at 84.

         Because Hawley did not renew his motion to strike after he presented evidence on his own

behalf and he did not file a motion to set aside the verdict, he has not preserved his challenge to the

trial court’s denial of his motion to strike, and we do not consider it. Moreover, if Hawley had

preserved an objection below, his argument would be procedurally defaulted under Rule 5A:20(e)

because his opening brief contains no principles of law or authorities in support of his assignment of

error, in direct contrast to Rule 5A:20(e)’s requirements. See Rule 5A:20(e) (“The opening brief of

appellant must contain . . . the argument (including principles of law and authorities) relating to each

assignment of error.”).

                                           CONCLUSION

         Accordingly, we affirm the trial court’s judgment and grant the motion for leave to

withdraw. See Anders, 386 U.S. at 744. This Court’s records shall reflect that Garry Lee

Hawley is now proceeding without the assistance of counsel in this matter and is representing

himself on any further proceedings or appeal.

                                                                                              Affirmed.




                                                  -6-